Request for Information under 37 C.F.R. § 1.105
The Examiner requires submission from individuals identified under 37 C.F.R. § 1.56(c) (or any assignee) of the following information under 37 C.F.R. § 1.105 in order to properly examine and treat patentability matters in the instant application:
1.	Whether a search of the prior art was made, and if so, what was searched.
2.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was used to draft the instant application.
3.	Identification of any non-patent literature (in any language), published application (U.S. or foreign), or patent (U.S. or foreign) that was relied upon to arrive at the disclosed invention, such as designing around a previously known device or method of manufacture, or documents that provided direction to inventors during the invention process.
4.	Identification of any use of the claimed invention known to any of the inventors before or at the time the application was filed.
5.	Identification of any published material related to the subject matter claimed in the instant application, and specifically, any published material understood to teach a bridge portion that separates a first separating portion and a second separating portion extending in different directions within a back-junction solar cell.
Any reply to a requirement for information pursuant to this section that states either that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply.
a failure to reply to this request for information may result in abandonment of the application.
The Examiner finds that the information required is reasonably necessary to treat a matter related to patentability in this application, and the information required is necessary for the examiner to make a reasoned judgment of patentability under 35 U.S.C. §§ 102 and 103.  See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283 (Fed. Cir. 2005).
The statutory period for reply to this Office action is set to expire SIX MONTHS from the mailing date of this action.  37 C.F.R. § 1.134.

Conclusion
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY–FRIDAY, 9:00am–5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.

/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721





DETAILED ACTION
This is the first Office Action regarding application number 16/959,789, filed on 08/21/2020, which is a 371 of PCT/JP2019/000285, filed on 01/09/2019, and which claims foreign priority to JP 2018-001923, filed on 01/10/2018.
This action is in response to the Applicant’s Response dated 06/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election of Group I, Species A1 and B2 (claims 1-3) in the reply filed on 06/16/2021 is acknowledged. All claims are rejoined as the invention of claim 1 is considered allowable.


Status of Claims
Claims 1-10 are currently pending.
Claims 5, 7, and 8 are amended.
Claims 1-10 are examined below.
s 1 and 4-10 are allowed.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the second separating portion includes a second separating portion provided between the first end portion and the second p-side ground portion and a second separating portion provided between the second end portion and the second n-side ground portion” in lines 11-13. The claimed language lacks antecedent basis and recites a second separating portion three times, causing the meaning of the limitation to be unclear and indefinite. The examiner cannot determine the structure or arrangement of the second separating portion or how its associated portions relate to each other. Claim 3 depends from claim 2, and is similarly rejected.
Claim 6 recites twice “a plating film” in lines 2 and 3. The examiner cannot determine if these two plating films must be the same or if they may be different.



Conclusion – Allowable Subject Matter
s 1, 4, 5, and 7-10 are allowed.
SAWADA (JP 2006-261447 A) is the closest prior art reference of record, and teaches generally methods of dicing a semiconductor chip into smaller units, where laser scribing lines and configured to avoid direct intersection that causes material damage. No other prior art reference teaches a back junction solar cell having all of a ground layer, separating grooves, and bridge portions as claimed that possess or suggest each of the features claimed, or other reasons to combine the concepts of SAWADA with the other inventive features.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721